Citation Nr: 1412417	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-29 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition).

2.  Entitlement to service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served in the United States Army on two separate periods of active duty.  The first period was from April 1959 to February 1961, which was characterized as being dishonorable service.  As such, the Veteran is ineligible for VA benefits for this period of service.  

Thereafter, the Veteran was incarcerated for 27 months in military prison at the United States Disciplinary Barracks in Fort Leavenworth, Kansas.  Upon his release, he was immediately restored to active duty to fulfill his obligation to serve the balance of his military service.  This second period of active duty was for a period of over 90 days, from August 1962 to January 1963, and was characterized as being under honorable conditions.  As such, the Veteran is eligible for VA benefits for this second period of service and is entitled to have all statutory and regulatory presumptions pertaining to claim for VA benefits applied to this period of service.  38 C.F.R. § 3.307(a)(1) (2013).  

Previously, the Veteran's original claim for service connection for a psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) was denied in a February 1973 Department of Veterans Affairs Regional Office rating decision.  This decision was not timely appealed and became final.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that the Veteran's service from April 1959 to February 1961 was a bar to his eligibility to receive VA benefits.  The Veteran filed a timely Notice of Disagreement with this decision in April 2009.  Thereafter, a June 2010 rating decision determined that evidence that was new and material to the claim for VA compensation for an acquired psychiatric disorder had been submitted by the Veteran.  Thusly, the June 2010 rating decision reopened the claim for a de novo review and denied it on the merits, finding that a chronic psychiatric disorder was not incurred in or aggravated by service.  A Statement of the Case dated July 2010 characterized the issue as a character of service claim regarding the Veteran's first period of service.  Thereafter, the Veteran filed a VA Form 9 Substantive Appeal in July 2010 regarding the denial of VA compensation for an acquired psychiatric disorder.  The Board now characterizes the matter at issue as entitlement to service connection for an acquired psychiatric disorder as it relates to the Veteran's qualifying service under honorable conditions during his second period of active duty. 

In September 2012, the Veteran and his representative appeared at the RO to present oral testimony and submit evidence in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.
 

FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) in an unappealed and final rating decision dated in February 1973.

2.  Evidence received since the February 1973 rating decision that denied the Veteran's claim of service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notwithstanding the RO's action during the course of this appeal, in which a June 2010 rating decision effectively reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) for a de novo review, the RO's determination as to whether or not new and material evidence has been received for purposes of reopening the claim is a matter that is within the scope of the Board's appellate review and, as such, must be addressed by the Board prior to conducting any further adjudication on the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).    

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2013).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition).  His original claim for VA compensation for this disability was denied in a February 1973 RO rating decision.  The February 1973 rating decision considered the Veteran's service records for his period of service from August 1962 to January 1963, which was under honorable conditions.  The records reflect that he was psychiatrically assessed with an emotional instability reaction, which was deemed to be a character and behavior disorder that rendered him unsuitable for military service and that he was discharged from active duty on this basis.  Service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) was thusly denied by the RO on the basis that the emotional instability reaction was a constitutional or developmental abnormality and not a disability for which VA compensation could be awarded.  The Veteran was notified of this denial and his appellate rights in correspondence dated in March 1973, but he did not file a timely appeal, and the denial became final.   

In July 2008, the Veteran submitted an application to reopen his claim for service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition).  In conjunction with his application to reopen, he submitted oral and written statements to the effect that his period of active duty under honorable conditions caused him to develop a chronic psychiatric disorder or, alternatively, aggravated a pre-existing psychiatric disorder.  The Board construes these statements as assertions of a continuity of psychiatric symptomatology and finds that such evidence raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim).  Accordingly, the Board grants the new and material aspect of the Veteran's appeal.  


(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) is reopened for a de novo review.


REMAND

The claim of entitlement to service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) has been reopened for a de novo review on the merits.  

The Veteran's service medical records pertinent to his period of dishonorable service and subsequent incarceration in military prison prior to August 1962 indicate that he was a poorly behaved soldier who engaged in frequent episodes of misconduct.  He was psychiatrically assessed with a "character and behavior disorder."  Following his time served in military prison, he was reinstated to full active duty in August 1962 to fulfill the balance of his service obligation.  Two service entrance medical examinations conducted in August 1962, in conjunction with his reinstatement, both indicate an abnormal psychiatric assessment of  "character and behavior disorder" and a psychiatric evaluation of "1" on the PULHES inventory.  During his period of service from August 1962 to January 1963, which has been characterized as being under honorable conditions, service personnel records indicate that the Veteran continuously presented himself as a poor soldier and a disciplinary problem to his superiors due to his uncooperative attitude, insubordination, and outwardly displayed threat to commit acts of violence.  He was deemed to be a threat to the safety of others and unfit for military service and was recommended for separation from active duty.  The report of his December 1962 administrative separation examination shows that he was psychiatrically assessed as abnormal, with an "emotional instability reaction, severe, with sociopathic features," which was deemed to have existed prior to service.  On his PULHES inventory, he was given a psychiatric evaluation of "2."  

PULHES is a United States military acronym used in the Military Physical Profile Serial System.  It is used to qualify an enlistee's physical and psychiatric profile for each military skill.  Each letter in the acronym "PULHES" is paired with a number from 1 to 4 to designate the serviceperson's physical capacity.  The "S" in the PULHES acronym stands for "psychiatric" and concerns the individual's personality, emotional stability, and the presence of psychiatric disorders.  Four numerical designations are used to reflect different levels of functional capacity, with "1" indicating essentially normal functioning, with each increasing number indicating increased impairment or potential for elevated impairment.  The basic purpose of the physical profile serial is to provide an index to overall functional capacity.  

While it is evident that a pre-existing psychiatric issue existed during the Veteran's period of dishonorable service, the fact remains that it was noted on entrance examination in August 1962 at the commencement of his period of service under honorable conditions; as such, the presumption of soundness with regard to the Veteran's psychiatric state for his period of service under honorable conditions is rebutted.  [See 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R § 3.304(b) (2013): Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.]  Furthermore, on his PULHES inventory, the Veteran's psychiatric state was assessed as "1" on entry into service in August 1962, but was later assessed as "2" on separation examination in December 1962, thus indicating that his psychiatric state underwent a worsening during this period of service.  As such, there is clinical evidence of aggravation.  See 38 C.F.R § 3.306(a) (2013): A pre-existing injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

In his written and oral statements associated with his claim, the Veteran reported that he requested copies of his post-service psychiatric treatment reports at various Massachusetts facilities in Walpole, Norfolk, Concord, and Bridgewater, but was informed that these records no longer existed.  As for current treatment, the Veteran stated that he was not receiving any current psychiatric treatment or counseling because he was refused his requests for such treatment by VA, allegedly because he was deemed ineligible.

Therefore, the question remaining is whether or not the Veteran does, in fact, have a current chronic psychiatric disability and, if so, the relationship of this Axis I diagnosis (or diagnoses), if any, to the "emotional instability reaction" noted at entry into, and evidently aggravated by his period of active service under honorable conditions.  The present claim having been duly reopened for a de novo on the merits, VA has a duty to assist the claimant in the development of his claim, including remanding the case for a VA psychiatric examination to answer the aforementioned questions.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran shall be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has an Axis I diagnosis or diagnoses meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's Axis I diagnosis/diagnoses is/are an extension of, or otherwise linked to the "emotional instability reaction, severe, with sociopathic features" clinically demonstrated to have been present during the Veteran's period of service under honorable conditions from August 1962 to January 1963. 

In doing so, the VA examiner should determine whether the "emotional instability reaction, severe, with sociopathic features" that pre-existed the Veteran's entry into his period of service under honorable conditions was aggravated (i.e., permanently worsened beyond its natural progression) by such service, or whether increase in the PULHES psychiatric assessment during service, from 1 to 2, merely represented the natural progression of this psychiatric condition.  The standard of proof for this clinical determination must be clear and unmistakable evidence (obvious and manifest); the opining clinician is thusly advised to present his/her opinions in the precise and exacting language required under this high evidentiary standard if he/she determines that the progression noted in service was the normal and natural course of the psychiatric condition.

A detained rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he/she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or because he/she has exhausted the limits of current medical and psychiatric knowledge in providing an answer to that particular question.

2.  The Veteran must be given adequate notice of the date and place of the above examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2013). 

3.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the appropriate corrective action must be undertaken. 

4.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for an acquired psychiatric disorder (to include an emotional instability reaction, claimed as a nervous condition) based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


